Case: 16-30230      Document: 00513742920         Page: 1    Date Filed: 11/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 16-30230
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          November 1, 2016
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

DEANDRE LAMONT ROGERS, also known as Deandre Rogers,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CR-3-1


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Deandre Lamont Rogers pleaded guilty to two violations of 18 U.S.C.
§§ 111 and 1114 based on two separate incidents in which he groped or
attempted to grope a female U.S. Postal Worker.                        His Presentence
Investigation Report calculated a guidelines sentencing range of 18 to 24
months and noted (1) several prior convictions based on similar incidents in
which Rogers groped or sexually touched women in public, as well as (2) his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30230     Document: 00513742920     Page: 2   Date Filed: 11/01/2016


                                 No. 16-30230

history of mental illness and suicide attempts.      The district court denied
Rogers’s motion for a downward variance to time served, granted the
Government’s motion for an upward variance, and sentenced Rogers to 48
months of imprisonment based on his history and characteristics, the need for
deterrence of criminal conduct, and to protect the public.          Rogers now
challenges the substantive reasonableness of his sentence, which we review for
abuse of discretion. United States v. Diehl, 775 F.3d 714, 724 (5th Cir.), cert.
denied, 136 S. Ct. 213 (2015).
      The upward variance imposed in this case is “commensurate with the
individualized, case-specific reasons provided by the district court” and within
the range of upward variances we have affirmed in the past. See United States
v. McElwee, 646 F.3d 328, 338, 343-45 (5th Cir. 2011). Although Rogers argues
that the district court made “a clear error of judgment in balancing the
sentencing factors” by putting too little weight on his mental illness as a
mitigating factor and too much weight on his purportedly exaggerated criminal
history, he has not demonstrated that the district court abused its discretion.
See McElwee, 646 F.3d at 338; Diehl, 775 F.3d at 724.
      Rogers also has not shown an unwarranted sentencing disparity between
himself and any defendants “with similar records who have been found guilty
of similar conduct.”   18 U.S.C. § 3553(a)(6).    The defendants he offers in
comparison are not similarly situated. See United States v. Smith, 440 F.3d
704, 709 (5th Cir. 2006). The nationwide sentencing statistics on which he
relies do not establish an unwarranted sentencing disparity. See United States
v. Willingham, 497 F.3d 541, 544-45 (5th Cir. 2007).
      AFFIRMED.




                                       2